DETAILED ACTION

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/19/2019 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
It is unclear whether the first element unit is receiving the same radio frequency magnetic field that has been transmitted by the first element unit as in Claim 1, or whether the first element unit is receiving the magnetic resonance signal produced from a subject having been applied with the radio frequency magnetic field.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9, 10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Driesel et al. (US Pre-Grant Pub 2010/0213941 A1, Pub. Date August 26, 2010, herein Driesel) in view of Renz et al. (US Pre-Grant Pub 2008/0157769 A1, Pub. Date July 3, 2008, herein Renz).
Regarding Claim 1, Driesel teaches:
A magnetic resonance imaging apparatus (300, Fig 3, par 0086, MR-device 300), comprising a whole body RF coil (320, Fig 3, par 0086, the transmitting/receiving coil 320, which is formed by at least one antenna 100 or antenna array in accordance with the invention; 200, Fig 2, 17, par 0085, Furthermore, the antenna array 200 (just like any individual antenna 100) can be adapted to the shape of the object, e.g. to anatomical forms of an examined part of the body. In this case, the carrier 210 of the antennas is accommodated in a gantry (portion of 300 that includes 310, 320 and 330, Fig 3), the whole body RF coil including (200, Fig 17):
a first element unit (20, Fig 1b, 1c, par 0076, conductor loop arrangement 20) used for transmission of a radio frequency magnetic field (par 0076, field generated by the conductor loop arrangement 20; par 0079, transmitting-receiving antenna; par 0125, FIG. 15 illustrates by way of example an embodiment of a switching device 40 which is provided for connecting the antenna 100 to the receiver 60 or the transmitter 70 of the MR-device (see FIG. 3). The switching device 40 is provided in each case for use on the strip line resonator 10 and on the conductor loop arrangement(s) 20.; par 0086, the transmitting/receiving coil 320, which is formed by at least one antenna 100 or antenna array in accordance with the invention; par 0031, The layered conductor forms a closed loop which is interrupted at least one location by means of at least one capacitor. By means of the at least one capacitor, optionally by using further reactances, the loop can likewise be tuned to one or several Larmor frequencies. The additionally attached, conductive structure which is resonantly tuned, but optionally also can be detuned, opened or short-circuited, is designated here as the "conductor loop ; and
a second element unit (10, Fig 1a, 1c, par 0067, strip line resonator 10) used for reception of a magnetic resonance signal (par 0070, transmitter/receiver; par 0125, Fig 15; par 0086, transmitting receiving coil 320) produced from a subject (human body, Fig 3, par 0086, the object to be examined (e.g. a human body or parts thereof)) having been applied with the radio frequency magnetic field (par 0076, field generated by the conductor loop arrangement 20), wherein
the first element unit is a... RF coil (200, Fig 17; The Examiner is referring to Figure 17 on Sheet 12 of 18 of the Document and not Figures 17A-F on Sheets 15 & 16 of 18) having... a plurality of rungs (100, Fig 17, par 0131, FIG. 17 illustrates a two-dimensional array 200 which can be constructed from antennas 100 in accordance with the invention) spaced apart from each other along a circumferential direction (Fig 17)...
the second element unit (10, Fig 1a, 1c) is a microstrip antenna (11, Fig 1a, par 0068, a first conductor strip 11; par 0068, The strip line resonator 10 is constructed in a manner which is known per se. Guidelines for designing the strip line resonator 10 can be found e.g. in the publications Bahl I J, Trivedl D K. A designer's guide to microstrip line. Microwaves, May 1977; 174-179; Schnieder F, Heinrich W. Model of thin-film microstrip line for circuit design.).
Driesel does not teach:
a birdcage-type RF coil having two end rings
However, Renz teaches:
a birdcage-type RF coil (4, Fig 2, par 0034, The whole-body antenna 4 is normally fashioned as a birdcage resonator) having two end rings (11, Fig 2-4, par 0037, The antenna rods 7 interact in two termination planes 11 as viewed in the circumferential direction of the central axis 2 (thus tangentially). The termination planes 11 are spaced from one another as viewed in the direction of the central axis 2 (thus axially) and are orthogonal to the central axis 2. In the embodiment of the whole-body antenna 4 as a birdcage resonator, for example, ferrules 11' that couple the antenna rods 7 with one another galvanically and/or capacitively (corresponding to FIGS. 3 and 4) are arranged in the termination planes 11.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Driesel in view of Renz by having a birdcage-type RF coil having two end rings because a birdcage resonator allows for a consistent examination region for measuring magnetic resonance signals from the whole body of an examination subject and not just a particular region as taught by Renz (par 0002).

Regarding Claims 2-6, Driesel teaches:
the second element unit (10, Fig 1a, 1c) is configured such that a plurality of the microstrip antennas (11, Fig 1a; Iterations of strip line resonators 10 within antennas 100 that are a part of antenna array 200, Fig 17) are disposed such that sensitivity distribution in a plane along a second direction (x, Fig 1) and a third direction (y, Fig 1) varies (par 0087, Alternatively, the antenna 100 can be tilted. In so doing, the coil sensitivity is inevitably reduced in the x-y-plane.; This suggests that when the antenna is not tilted, then sensitivity is at a maximum in the x-y plane.) according to a position in a first direction (z, Fig 1, 17), wherein 
the first direction is a direction along a magnetic flux of a static magnetic field (z, Fig 1, 17, par 0086, It comprises a main coil 310 which is arranged for the generation of the static magnetic field B.sub.0 in the z-direction), 
the second direction (x, Fig 1) is a direction orthogonal to the first direction (z, Fig 1, 17), and 
the third direction (y, Fig 1) is a direction orthogonal to each of the first direction (z, Fig 1, 17) and the second direction (x, Fig 1).

[Claim 3] the microstrip antenna (11, 10, Fig 1a, 1c) is disposed along a rung (Iterations of antennas 100 that are part of antenna array 200, Fig 17) included in the first element unit (20, Fig 1b, 1c) and is configured with the rung as a ground conductor (12, Fig 1a, par 0107, The lower strip 12 which is preferably wider for .

[Claim 4] the first element unit (20, Fig 1b, 1c) is further used for reception of the radio frequency magnetic field (par 0125, FIG. 15 illustrates by way of example an embodiment of a switching device 40 which is provided for connecting the antenna 100 to the receiver 60 or the transmitter 70 of the MR-device (see FIG. 3). The switching device 40 is provided in each case for use on the strip line resonator 10 and on the conductor loop arrangement(s) 20.;).

[Claim 5] the second element unit (10, Fig 1a, 1c) is further used for transmission of the radio frequency magnetic field (par 0125, FIG. 15 illustrates by way of example an embodiment of a switching device 40 which is provided for connecting the antenna 100 to the receiver 60 or the transmitter 70 of the MR-device (see FIG. 3). The switching device 40 is provided in each case for use on the strip line resonator 10 and on the conductor loop arrangement(s) 20.;).

[Claim 6] in the whole body RF coil (320, Fig 3), when the first element unit (20, Fig 1b, 1c) is used, the second element unit (10, Fig 1a, 1c) and the first element unit (20, Fig 1b, 1c) are short-circuited (par 0042, Thus, in dependence upon the specific .

Regarding Claim 7, Driesel does not teach the limitations.
However, Renz teaches:
the second element unit includes a plurality of microstrip antennas (12, Fig 3, 5, par 0045, The antenna elements 15 of the microwave elements 12 can be fashioned as patch antennas (see FIG. 5).) each having a length shorter than the first element unit (7, Fig 3, par 0034, antenna rods 7) in the first direction (directions along rod axes 8, Fig 2, par 0035, rod axes 2) and disposed at different positions in the first direction (microwave elements 12 in Figure 3 are off set from each other with respect to axes 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Driesel in view of Renz by having the second element unit includes a plurality of microstrip antennas each having a length shorter than the first element unit in the first direction and disposed at different positions in the first direction because it is one of a finite number of identified, predictable solutions with a reasonable expectation in success for emitting and receiving magnetic resonance in targeted sections along the rod axes and orthogonal to the rod axis, while tuning to the Larmor frequency.

Regarding Claims 9, 10, 12 and 13, Driesel teaches:
[Claim 9] each rung (100, Fig 17, par 0131, FIG. 17 illustrates a two-dimensional array 200 which can be constructed from antennas 100 in accordance with the invention) included in the first element unit is disposed diagonally (par 0051, By tilting the antenna relative to the static magnetic field, a compromise can be reached between improved acceleration in the z-direction and a high degree of sensitivity in the x-y-direction.) to the first direction (z, Fig 1, par 0086, It comprises a main coil 310 which is arranged for the generation of the static magnetic field B.sub.0 in the z-direction), and
each microstrip antenna (11, Fig 1a) included in the second element unit (10, Fig 1a, 1c) is disposed along a rung (Iterations of antennas 100 that are part of antenna array 200, Fig 17) included in the first element unit (20, Fig 1b, 1c) and is configured with the rung (100, Fig 17) as a ground conductor (12, Fig 1a, par 0107, The lower strip 12 which is preferably wider for focusing the field of the strip line resonator 10 in the direction of the sample (not illustrated) is often defined as earth ("ground-conductor").).

[Claim 10] each microstrip antenna (11, Fig 1a) included in the second element unit (10, Fig 1a, 1c) is configured with part of the first element unit as a ground conductor (12, Fig 1a, par 0107, The lower strip 12 which is preferably wider for focusing the field of the strip line resonator 10 in the direction of the sample (not and includes an antenna conductor (11, Fig 1a, par 0068, first conductor strip 11) and a dielectric (13, Fig 1a, par 0068, dielectric 13) disposed between the antenna conductor (11, Fig 1a) and the ground conductor (12, Fig 1a), and 
a length in the first direction of the antenna conductor (11, Fig 1a) is determined (par 0068, The strip line resonator 10 is constructed in a manner which is known per se. Guidelines for designing the strip line resonator 10 can be found e.g. in the publications Bahl I J, Trivedl D K. A designer's guide to microstrip line.; par 0070, The electrical coupling of the strip line resonator 10 can be performed capacitively (at voltage maximum) or inductively at current maximum. By means of a parallel capacitor (tuning capacitor) the strip line resonator can be tuned to the desired Larmor frequency.; The strip line resonator 10 is constructed as a capacitor -- conductors 11 and 12 separated by a dielectric 13 -- and is matched with other capacitors to be tuned to the Larmour frequency to the nuclei of interest; the capacitance of 10 is determined by the dimensions of 11, 12 and 13) based on at least one of a distance between the antenna conductor and the ground conductor (par 0073, The dimensions of the dielectric 13... 1.5 cm (thickness); the antenna conductor and ground conductor are separated by the dielectric), a material of the dielectric (par 0073, The dimensions of the dielectric 13 (polypropylene, PP, in the application example)), and a width of the antenna conductor (par 0073, The width of the strip line 11 amounts e.g. to 1.5cm).

[Claim 12] a control unit (350, Fig 3, par 0086, control unit 350) configured to perform parallel imaging using sensitivity distribution (par 0022, An important advantage of the variable antenna in accordance with the invention is that with respect to conventional antennas on a waveguide -(strip line) basis it is characterized in particular by a high coil density and significant variation of the sensitivity profile in all three spatial directions and control options within broad limits. In an advantageous manner, the optimum conditions for parallel imaging perpendicular to the strip lines are expanded to all three spatial directions with the antenna by means of the conductor loop arrangement.) of each microstrip antenna (11, Fig 1a) included in the second element unit (10, Fig 1a, 1c).

[Claim 13] the control unit (350, Fig 3) performs the parallel imaging using sensitivity distribution (par 0022) along the first direction (z, Fig 1, 3) of each microstrip antenna (11, Fig 1a).

Claim 14 is rejected on the same grounds as Claim 1.

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Driesel in view of Renz and further in view of Huish et al. (US Pre-Grant Pub 2010/0253350 A1, Pub. Date October 7, 2010, herein Huish).
Regarding Claim 8, Driesel and Renz do not teach the limitations of the Claim.
However, Huish teaches:
the second element unit includes a plurality of microstrip antennas (31, Fig 4A, par 0039, microstrip feed lines 31) having different lengths in the first direction (par 0039, The example shown in FIG. 4A is of microstrip feed lines 31, running along the long axis of the RF antenna elements 23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Driesel and Renz in view of Huish by having the second element unit includes a plurality of microstrip antennas having different lengths in the first direction because it allows antennas to be spaced along the rungs of the birdcage while minimizing the introduction of eddy currents caused by the switching of the gradient coils as taught by Huish (par 0041).

Regarding Claim 11, Driesel teaches:
each microstrip antenna (11, Fig 1a) included in the second element unit (10, Fig 1a, 1c) is configured with part of the first element unit as a ground conductor (12, Fig 1a, par 0107, The lower strip 12 which is preferably wider for focusing the field of the and includes an antenna conductor (11, Fig 1a, par 0068, first conductor strip 11) and a dielectric (13, Fig 1a, par 0068, dielectric 13) disposed between the antenna conductor (11, Fig 1a) and the ground conductor (12, Fig 1a), and 
a length in the first direction of the antenna conductor (11, Fig 1a) is determined (par 0068, The strip line resonator 10 is constructed in a manner which is known per se. Guidelines for designing the strip line resonator 10 can be found e.g. in the publications Bahl I J, Trivedl D K. A designer's guide to microstrip line.; par 0070, The electrical coupling of the strip line resonator 10 can be performed capacitively (at voltage maximum) or inductively at current maximum. By means of a parallel capacitor (tuning capacitor) the strip line resonator can be tuned to the desired Larmor frequency.; The strip line resonator 10 is constructed as a capacitor -- conductors 11 and 12 separated by a dielectric 13 -- and is matched with other capacitors to be tuned to the Larmour frequency to the nuclei of interest; the capacitance of 10 is determined by the dimensions of 11, 12 and 13) based on at least one of a distance between the antenna conductor and the ground conductor (par 0073, The dimensions of the dielectric 13... 1.5 cm (thickness); the antenna conductor and ground conductor are separated by the dielectric), a material of the dielectric (par 0073, The dimensions of the dielectric 13 (polypropylene, PP, in the application example)), and a width of the antenna conductor (par 0073, The width of the strip line 11 amounts e.g. to 1.5cm).

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Driesel in view Renz and further in view of Kellman et al. (US Pre-Grant Pub 2002/0097050 A1, Pub. Date July 25, 2002, herein Kellman).
Regarding Claim 15, Driesel teaches:
A magnetic resonance imaging method (par 0001, a method of operating the MR-device) performed by a magnetic resonance imaging apparatus (300, Fig 3, par 0086, MR-device 300) including a whole body RF coil (320, Fig 3, par 0086, the transmitting/receiving coil 320, which is formed by at least one antenna 100 or antenna array in accordance with the invention; 200, Fig 2, 17, par 0085) accommodated in a gantry (portion of 300 that includes 310, 320 and 330, Fig 3), the whole body RF coil (200, Fig 17) including a first element unit (20, Fig 1b, 1c, par 0076, conductor loop arrangement 20) and a second element unit (10, Fig 1a, 1c, par 0067, strip line resonator 10), the first element (20, Fig 1b, 1c) being a... RF coil (200, Fig 17; The Examiner is referring to Figure 17 on Sheet 12 of 18 of the Document and not Figures 17A-F on Sheets 15 & 16 of 18) having... a plurality of rungs (100, Fig 17, par 0131, FIG. 17 illustrates a two-dimensional array 200 which can be constructed from antennas 100 in accordance with the invention) spaced apart from each other along a circumferential direction (Fig 17)..., 
the second element (10, Fig 1a, 1c) including a plurality of microstrip antennas (11, Fig 1a, par 0068, a first conductor strip 11; par 0068, The strip line resonator 10 is constructed in a manner which is known per se. Guidelines for designing the strip line resonator 10 can be found e.g. in the publications Bahl I J, Trivedl D K. A designer's guide to microstrip line. Microwaves, May 1977; 174-179; Schnieder F, Heinrich W. Model of thin-film microstrip line for circuit design.), the magnetic resonance imaging method comprising:
acquiring... k-space data (par 0049, In conjunction with the adjustability of the antenna sensitivity, all desired magnetic field directions and/or amplitudes in the object to be examined can thus be generated (transmit) or detected (receive) in the MR-device.) thinned in a phase encode direction (par 0086, a gradient coil 330, which is provided for spatial encoding of the signals) for each of the microstrip antennas (11, 100, Fig 1a, 1c; 100, 200, Fig 17) by transmitting a radio frequency magnetic field using the first element unit (par 0076, field generated by the conductor loop arrangement 20) and receiving a magnetic resonance signal using the second element unit (par 0047, In this case, each strip line resonator and each conductor loop arrangement can be coupled either to a receiver or a transmitter of the MR-device via a change-over switch.), based on a pulse sequence for parallel imaging (par 0025, In addition, improved separation of the individual field profiles of the conductor strip and strip line resonators, e.g. in a radial array of the individual antennas, results. This aspect is also a , the magnetic resonance signal being produced from a subject (human body, Fig 3) having been applied with the radio frequency magnetic field (par 0076, field generated by the conductor loop arrangement 20); and
Driesel does not teach:
a birdcage-type RF coil having two end rings
However, Renz teaches:
a birdcage-type RF coil (4, Fig 2, par 0034, The whole-body antenna 4 is normally fashioned as a birdcage resonator) having two end rings (11, Fig 2-4, par 0037, The antenna rods 7 interact in two termination planes 11 as viewed in the circumferential direction of the central axis 2 (thus tangentially). The termination planes 11 are spaced from one another as viewed in the direction of the central axis 2 (thus axially) and are orthogonal to the central axis 2. In the embodiment of the whole-body antenna 4 as a birdcage resonator, for example, ferrules 11' that couple the antenna rods 7 with one another galvanically and/or capacitively (corresponding to FIGS. 3 and 4) are arranged in the termination planes 11.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Driesel in view of Renz by having a birdcage-type RF coil having two end rings because a birdcage resonator allows for a 

Although unfolding aliasing is a standard step in the SENSE imaging technique, Driesel and Renz do not explicitly teach:
generating an image by unfolding aliasing in the first k-space data using a sensitivity difference between the microstrip antennas.
However, Kellman teaches:
generating an image (FULL FIELD OF VIEW IMAGE WITH GHOST ARTIFACTS SUPPRESSED, Fig 2B, par 0008, FIG. 2B shows a similar technique using a SENSE filter. In this technique, even k-space data, acquired from multiple coils, is passed through a fast Fourier transform to obtain a half field-of-view image with ghost artifacts. The half field-of-view image is passed through the SENSE filter to obtain a full field-of-view image with the ghost artifacts suppressed. ) by unfolding aliasing in the first k-space data using a sensitivity difference between the... antennas (par 0044, The SENSE technique exploits the differences in spatial sensitivity of multiple receiver coils to eliminate the aliased component that results from undersampling k-space.; Fig 2B, SENSE FILTER).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Driesel and Renz in view of Kellman by having generating an image by unfolding aliasing in the first k-space data using a sensitivity difference between the microstrip antennas because it allows for the wrap-around ghost artifacts to be removed and to get a true full image as taught by Kellman (par 0008) and because both Driesel and Kellman both teach SENSE parallel imaging.


Regarding Claim 17, Driesel teaches:
the first k-space data is acquired (par 0049, In conjunction with the adjustability of the antenna sensitivity, all desired magnetic field directions and/or amplitudes in the object to be examined can thus be generated (transmit) or detected (receive) in the MR-device.) so as to include data at a center part of k-space (par 0050, Furthermore, the at least one antenna can be disposed in the MR-device in such a manner that the antenna sensitivity is at its maximum in the radial direction relative to the static magnetic field of the MR-device, wherein advantages can be achieved with respect to a high degree of sensitivity of the MR-examination.), for each of the microstrip antennas (11, 100, Fig 1a, 1c; 100, 200, Fig 17), 
Although weighted addition to perform unfolding aliasing is a standard step in the SENSE imaging technique, Driesel and Renz do not explicitly teach:
the image is generated by performing weighted addition of signal values among the first k-space data acquired for each of the microstrip antennas to unfold aliasing on the first k-space data.
However, Kellman teaches:
the image is generated (par 0012, image reconstruction) by performing weighted addition (par 0012, weighted sum) of signal values among the first k-space data acquired for each of the... antennas (par 0012, multi-coil data) to unfold aliasing on the first k-space data (par 0012, In one aspect, temporal and spatial filters are combined in series. In this context, spatial filtering refers to the weighted sum of multi-coil data (either in k-space or image space). Undersampled spatial spectral data from multiple coils is converted to image domain data using one of any variety of image reconstruction techniques, such as fast Fourier transforms. The data is then passed through a series combination of temporal and spatial filters. The image reconstruction, temporal filtering, and spatial filtering are linear operations. Consequently, these operations can be performed in virtually any order. Additionally, a wide variety of temporal and spatial filters can be used. UNFOLD and SENSE are examples of such temporal and spatial filters.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Driesel and Renz in view of Kellman by having the image is generated by performing weighted addition of signal values among because it allows one to construct a full image of the subject while undersampling the data which allows one to reduce the amount of data stored and processed as taught by Kellman (par 0012) and because both Driesel and Kellman both teach SENSE parallel imaging.

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Driesel in view of Renz and further in view of Kellman and further in view of de Weerdt et al. (US Patent 10,107,882 B2, PCT Filing Date June 5, 2014, herein Weerdt).
Regarding Claim 16, Driesel teaches:
acquiring... k-space data (par 0049, In conjunction with the adjustability of the antenna sensitivity, all desired magnetic field directions and/or amplitudes in the object to be examined can thus be generated (transmit) or detected (receive) in the MR-device.) for each of the microstrip antennas (11, 100, Fig 1a, 1c; 100, 200, Fig 17) by transmitting a radio frequency magnetic field using the first element unit (20, Fig 1b, 1c, par 0076, field generated by the conductor loop arrangement 20) and receiving a magnetic resonance signal using the second element unit (10, Fig 1a, 1c, par 0047, In this case, each strip line resonator and each conductor loop arrangement can be coupled either to a receiver or a transmitter of the MR-device via a change-over switch.)… the magnetic resonance being produced from a subject (human body, Fig 3) having been applied with the radio frequency magnetic field (par 0076, field generated by the conductor loop arrangement 20)
Driesel, Renz and Kellman do not teach:
acquiring second k-space data for each of the... antennas… based on a pulse sequence for measuring sensitivity distribution
generating a first sensitivity map indicating sensitivity distribution of the… antenna, for each of the... antennas, based on the second k-space data, wherein
the image is generated by unfolding aliasing on image data generated from the first k-space data, using the first sensitivity map, for each of the... antennas.
However, Weerdt teaches:
acquiring second k-space data (Claim 1: Line 24, acquiring reference MR signal data) for each of the... antennas (Claim 1: Line 25-26, two or more RF receiving coils)… based on a pulse sequence for measuring sensitivity distribution (Claim 1, Lines 24-27 acquiring reference MR signal data from the object using a multipoint Dixon technique and by way of two or more RF receiving coils having sensitivity maps that indicate their spatial sensitivity profiles; sensitivity profile is sensitivity distribution),
generating a first sensitivity map (Claim 1: Lines 29-30, a multi-point Dixon water map) indicating sensitivity distribution (Claim 1: Line 27, spatial sensitivity profiles) of the… antenna, for each of the... antennas (Claim 1: Line 25-26, two or more RF receiving coils), based on the second k-space data (Claim 1: 29-30, deriving a multi-, wherein
the image is generated by unfolding aliasing (Claim 1: Lines 36-49, reconstructing a MR image from the imaging MR signal data, wherein sub-sampling artefacts are eliminated using the corrected sensitivity maps, wherein the correction of the sensitivity maps includes computation of separate corrected sensitivity maps associated with signals from water and from fat, respectively and the reconstruction of the MR image is performed by way of a regularised SENSE reconstruction scheme which employs the corrected sensitivity maps to simultaneously unfold a separate water image and a fat image and the regularisation employs as a regularisation map the multi-point Dixon water map and the multi-point Dixon fat map derived from the reference MR signal data.) on image data generated from the first k-space data (Claim 1: Lines 33-35, acquiring imaging MR signal data from the object via the one or more receiving coils with sub-sampling of k-space), using the first sensitivity map (Claim 1: Lines 29-30, multi-point Dixon water map), for each of the... antennas (Claim 1: Line 25-26, two or more RF receiving coils).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Driesel, Renz and Kellman in view of Weerdt by having acquiring second k-space data for each of the antennas based on a pulse sequence for measuring sensitivity distribution generating a first sensitivity map because in order to construct an accurate image of the imaging subject, it is essential to know the proper weightings or spatial sensitivities of the receiving coils with sufficient accuracy when parallel processing the data acquired by those receiving coils as taught by Weerdt (Col 2: 21-56).


Regarding Claim 18, Driesel teaches:
acquiring... k-space data (par 0049, In conjunction with the adjustability of the antenna sensitivity, all desired magnetic field directions and/or amplitudes in the object to be examined can thus be generated (transmit) or detected (receive) in the MR-device.) by transmitting a radio frequency magnetic field using the first element unit (20, Fig 1b, 1c, par 0076, field generated by the conductor loop arrangement 20) and receiving a magnetic resonance signal using the first element unit (20, Fig 1b, 1c, par 0047, In this case, each strip line resonator and each conductor loop arrangement can be coupled either to a receiver or a transmitter of the MR-device via a change-over switch.)... the magnetic resonance signal being produced from a subject (human body, having been applied with the radio frequency magnetic field (par 0076, field generated by the conductor loop arrangement 20);
Driesel, Renz and Kellman do not teach:
acquiring third k-space data... based on a pulse sequence for sensitivity correction
generating a second sensitivity map indicating sensitivity distribution... based on the third k-space data; and
performing sensitivity correction of correcting non-uniformity in the image, using the second sensitivity map.
However, Weerdt teaches:
acquiring third k-space data (Claim 1: Line 24, acquiring reference MR signal data)... based on a pulse sequence for sensitivity correction (Claim 1: Line 28, deriving a B0 map from the reference MR signal data; Claim 1: Lines 31-32, correcting the sensitivity maps according to the B0 map for geometric distortions of the sensitivity maps)
generating a second sensitivity map (Claim 1: Line 28, B0 map) indicating sensitivity distribution (Claim 1: Lines 31-32, correcting the sensitivity maps according to the B0 map for geometric distortions of the sensitivity maps)... based on the third k-space data (Claim 1: Line 28, deriving a B0 map from the reference MR signal data); and
performing sensitivity correction of correcting non-uniformity (Claim 1: Lines 31-32, correcting the sensitivity maps according to the B0 map for geometric distortions of the sensitivity maps) in the image (Claim 1: 36-38, reconstructing a MR image from the imaging MR signal data, wherein sub-sampling artefacts are eliminated using the corrected sensitivity maps), using the second sensitivity map (Claim 1: Line 28, B0 map).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Driesel, Renz and Kellman in view of Weerdt by having acquiring third k-space data based on a pulse sequence for sensitivity correction generating a second sensitivity map indicating sensitivity distribution based on the third k-space data; and performing sensitivity correction of correcting non-uniformity in the image, using the second sensitivity map because it corrects for geometry distortions created by an inhomogeneous static magnetic field as taught by Weerdt (Col 3: 53-55).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHUL MAINI whose telephone number is (571)270-1099.  The examiner can normally be reached on M-Th, 9am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M/Examiner, Art Unit 2866                                                                                                                                                                                                        04/23/2021

/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866